RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments claim 1 filed on 07 February 2022 have been entered in the above-identified application.  Claims 2 and 3 have been cancelled by applicant.  Claims 1 and 4-7 are pending.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7
Regarding claim 1, the claim as amended no longer recites “one or more polyol” in line 4 of the claim, yet lines 7 and 9 refer to the “one or more polyol”.  Thus the references to “the… one or more polyol” lack sufficient antecedent basis.  The Examiner suggests amending the claim at lines 7-9 as follows:
“…wherein the polyisocyanate and polyoxyalkylene 
Claims 4-7 depend on claim 1 and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535 A1) in view of Chien (WO 2013/116130 A1) and further in view of Kontani (U.S. Pub. 2007/0071969).
Regarding claims 1 and 5, Fung discloses an adhesive article comprising a substrate (which reads on the claimed base material), a primer disposed on the substrate, and a silicone adhesive layer, see p. 1, lines 16-34.  The silicone adhesive is cross-linked by radiation, reading on being cured by radiation as claimed, see p. 1, line 36 through p. 2, line 4.

Fung teaches that when both poly(ethylene oxide) and poly(propylene oxide) units are included in the primer polymer composition, the weight ratio of poly(ethylene oxide) to that of poly(propylene oxide) is up to 3:1 or up to 2:1. See p. 8, lines 5-15.  The claimed ratio of the mass of an oxypropylene unit to the mass of an oxyethylene unit of 0.25 or more is the inverse of the ratio described in the prior art.  Thus, using a 2:1 weight ratio or less of poly(ethylene oxide) to poly(propylene oxide) as taught in Fung is equivalent to a weight ratio of oxypropylene unit to oxyethylene unit of 0.5 or greater. This is within the claimed range of a weight ratio of oxypropylene unit to oxyethylene unit of 0.25 or greater as in claims 1 and 5.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fung teaches a method of making the adhesive article in which the primer layer is coated onto the substrate, the silicone adhesive composition is subsequently coated onto the primer layer, and the silicone adhesive composition is crosslinked by electron-beam or gamma radiation, see p. 2, lines 27-33.  This high-energy radiation is capable of generating radicals in the adhesive layer, which in turn are capable of reacting with the primer layer as claimed.

Chien describes primer composition for optical films which include a substrate layer, a primer layer, and an adhesive layer in that order. See abstract and p. 1, Summary, 1st paragraph. The primer layer is a crosslinked polyurethane-based primer comprising the reaction of a polyurethane and a crosslinker, see id. The polyurethane may be formed from one or more polyol segments and one or more diisocyanate segments, with some triisocyanate segments also included. See p. 7, fourth paragraph. The adhesive may be a pressure-sensitive adhesive, see p. 1, Summary, 2nd paragraph, and may be a silicone adhesive, see p. 15, second full paragraph. The primer coating on the substrate provides for increased film handing ability, see p. 21, first full paragraph.
Fung and Chien are analogous as they are similar in structure and function, as each discloses primed substrates having an adhesive coating thereon.
It would have been obvious to one having ordinary skill in the art before the invention was filed to have used a crosslinked urethane primer as taught in Chien for the urethane primer of Fung to arrive at the claimed invention. One would have been motivated to do so because Chien teaches that the crosslinked primer allows for increased film handing ability of the substrate.
Neither Fung nor Chien specifies the ratio of isocyanate equivalents to hydroxyl equivalents in the components which form the polyurethane.
id.
Kontani also teaches using electron beam, gamma radiation or other ionizing radiation to form the composite film, see p. 4, [0048].  Radiation curing using, for example, electron beam and X-ray radiation is also performed on the adhesive layer as described at p. 6, [0068].  This high-energy radiation is capable of generating radicals in the adhesive layer, which in turn are capable of reacting with the primer layer as claimed.  Such ionizing radiation is the same type of radiation as described in the original specification at p. 7, lines 4-10 and thus is capable of meeting the claimed limitation.
Fung, Chien, and Kontani are analogous as they are similar in structure and function, as each discloses primed substrates having an adhesive coating thereon.  Fung and Kontani both describe a structure having a substrate (base layer), primer layer (intermediate layer), and silicone adhesive layer.

Claim 4, Kontani teaches that suitable polyols include low molecular weight trihydric polyols such as trimethylolpropane and glycerol or tetrahydric alcohols such as pentaerythritol, see p. 3, [0033], and high molecular weight polyols such as ethylene oxide, propylene oxide polyether polyols, see p. 3, [0034].  The polyols may be used in combination, see p. 3, [0035].
Trimethylolpropane has a molecular weight of 134.2 g/mol, glycerol has a molecular weight of 92.1 g/mol, and pentaerythritol has a molecular weight of 136.1 g/mol. These are each within the range of less than 150 g/mol referred to in the instant disclosure at p. 4, lines 11-12 for a “low molecular weight polyol”.  
Claim 7, Chien teaches that the polyurethane may be formed from one or more polyol segments and one or more diisocyanate segments, with some triisocyanate segments also included. See p. 7, fourth paragraph.  This reads on a tri- or higher-functional polyisocyanate as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535 A1) and Chien (WO 2013/116130 A1) and Kontani (U.S. Pub. 2007/0071969) as applied above, and further in view of Lamers (U.S. Pub. 2002/0114955).
Regarding claim 6, Fung, Chien, and Kontani are relied upon as described above. None of these references specifies a second primer layer in between the base material and the primer layer having a (meth)acrylic polymer having a nitrogen-containing group as claimed.
Lamers teaches a curable polyurethane material which may be used as a primer composition, see abstract and p. 11, [0135]. This may be sprayed over a substrate as taught at p. 11, [0133]. The urethane may be formed from polyoxyalkylenepolyols such as a polyol having a mixture of oxypropylene and oxyethylene groups, see p. 5, [0084] and [0086] and also p. 6, [0102]. The urethane layer includes a polyisocyanate, see p. 5, [0091]. The urethane also includes a crosslinking agent such as a trifunctional isocyanate component, see p. 10, [0119]. The crosslinking agent allows for partial or full crosslinking of the composition, see p. 6, [0060] and [0064].
Lamers discloses that the polyurethane material may be used for a composite coating comprising a primer layer and a topcoat disposed over the primer layer, see p. 11, [0135]. At least one of the primer and the topcoat comprise the polyurethane material of Lamers, and thus both the primer and topcoat may include such a polyurethane component. Lamers also teaches that prior art formulations include an intermediate coat between a primer and a topcoat to even out irregularities present in the primer, see p. 1, [0006].  Thus, it would have been obvious to include two coats of the primer composition as taught in Lamers to even out irregularities present in the primer.
Note further that Lamers teaches that the primer composition may include aminoalkylene derivatives based on reacting polyoxyalkylene polyols with acrylonitrile, 
Fung, Chien, Kontani, and Lamers are analogous because they are similar in structure, as each discloses a polyurethane primer composition formed from polyoxyalkylene polyols and isocyanate components, which is disposed on a substrate.  Note that Lamers also teaches the use of low molecular weight triols or tetra-ols with a molecular weight of 60-250 g/mol, see p. 4, [0071].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a second primer layer having the (meth)acrylic polymer having a nitrogen-containing group as taught in Lamers in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an additional primer layer between the base layer and the primer layer of modified Fung because Lamers teaches that it is known in the prior art to include two coats of primer composition to even out irregularities present in the primer, see p. 1, [0006] of Lamers. 

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07 February 2022 regarding the 35 U.S.C. § 103 rejection of claims 1, 4, 5, and 7 of record over Fung (WO 2013/096535) in view of Chien (WO 2013/116130) and Kontani (U.S. Pub. 2007/0071969)  have been carefully considered but are deemed unpersuasive.
Applicant argues that Fung does not teach or suggest a polyurethane prepared from a polyoxyalkylene polyol having an oxypropylene:oxyethylene ratio of 0.25 or more as claimed, see p. 6 of the remarks.  Applicant further argues that Fung states that 
The Examiner is not persuaded.  Fung does indeed teach that exemplary poly(ethylene oxide) and poly(propylene oxide) copolymers useful for making the thermoplastic polyurethane have a weight ratio of poly(ethylene oxide) to poly(propylene oxide) of up to 3:1, or up to 2:1, or up to 1:1, see p. 8, lines 5-15.  These represent ratios of poly(propylene oxide) to poly(ethylene oxide) of 0.333, 0.50, and 1.0 which are within the claimed ratio range of at least 0.25.
Regarding reactive functional groups for bonding, Fung describes a method of making the adhesive article in which the primer layer is coated onto the substrate, the silicone adhesive composition is subsequently coated onto the primer layer, and the silicone adhesive composition is crosslinked by electron-beam or gamma radiation, see p. 2, lines 27-33.  This high-energy radiation is capable of generating radicals in the adhesive layer, which in turn are capable of reacting with the primer layer as claimed.  Thus, even if the functional groups in the primer layer are not normally reactive with the silicone adhesive or the substrate, the high-energy radiation supplied during crosslinking allows for such bonding to occur.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 07 February 2022 regarding the 35 U.S.C. § 103 rejection of claim 6 of record over Fung, Chien, Kontani, and Lamers (U.S. Pub. 2002/0144955) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference does not cure the alleged deficiencies of Fung, Chien, and Kontani.  However, these references are not deficient as described above.  Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759